Citation Nr: 1429831	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected residuals of a right ankle fracture, degenerative disc disease of the lumbar spine, and/or osteoarthrosis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from June 1978 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was last before the Board in January 2014, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required to ensure proper development and compliance with the Board's previous remands.  Specifically, while an addendum opinion was obtained in March 2014 regarding the Veteran's left ankle disorder, this opinion did not address the specific question posed by the Board: whether this disability has been aggravated by the Veteran's service connected disability.  Rather, the addendum opinion again focused solely on causation, and in no way discussed the Veteran's service-connected back disability.  As such, this opinion is inadequate with respect to the issue of secondary service connection, and another opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including a copy of this remand, to the examiner who provided the March 2014 VA opinion.  The examiner must review the claims file, and then provide an opinion as to whether it is at least as likely as not that "very mild" degenerative joint disease is aggravated by residuals of a right ankle fracture, degenerative disc disease of the lumbar spine, and/or osteoarthrosis of the left knee.   

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

All opinions must be supported by clear explanations.  If the examiner is unable to offer an opinion without resorting to speculation, he must indicate why this is the case.

If the March 2014 VA examiner is not available, then the claims file should be forwarded to another appropriate examiner, who must comply with the above instructions.

2. Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed (i.e., the opinion must specifically address the question of aggravation, and must discuss each of the Veteran's service-connected disabilities).  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



